OPINION — AG — THE OKLAHOMA WATER RESOURCES BOARD HAS AUTHORITY TO MAKE PROVISIONS FOR THE INSTALLATION OF GATED DRAWNDOWN PIPES OR OTHER MECHANICAL WORKS, IN FUTURE WATER RESERVOIRS OVER WHICH THIS BOARD HAS AUTHORITY, SO AS TO MAKE POSSIBLE THE REPAIR AND MAINTENANCE OF DAMS FOR THE SAFETY AND PROTECTION OF THE PEOPLE AND PROPERTY DOWN STREAM FROM SUCH DAMS AND TO MAKE IT MECHANICALLY POSSIBLE TO DISTRIBUTE WATER AMONG THE LEGAL CLAIMANT THERETO, IF ANY, AS PROVIDED BY LAW, OR AS MAY BE DIRECTED BY ORDER OF THE COURTS. HOWEVER, WE FEEL THE OKLAHOMA RESOURCES BOARD SHOULD ESTABLISH AN APPROPRIATE SCHEDULE, SUCH AS SET FORTH IN PARAGRAPH (4) OF YOUR JANUARY 16 LETTER, SO AS TO CLEARLY IDENTIFY AND DESIGNATE THE WATER CAPACITY WHICH WILL REQUIRE SUCH DRAWDOWN PIPES OR OTHER MECHANICAL WORKS. CITE: 82 O.S. 1961 455 [82-455], 74 O.S. 1961 344.27 [74-344.27], 74 O.S. 1961 351 [74-351], 82 O.S. 1961 1073 [82-1073], 82 O.S. 1961 1072 [82-1072](G), 82 O.S. 1961 488 [82-488] (LEE COOK)